Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 16,17, 21-31 are in the application. 

Priority
This application is a continuation of US 16/189,062 now US 10807991 filed 11/13/2018  which is a continuation of US 13/808,903  now  US 10179791 filed 4/18/2013,  and it a 371  of PCT/EP2011/061599 filed 7/8/2011, and claims priority to US provisional 61/444,186 filed 2/18/2011, and EP10169104.6 filed 7/9/2010  and EP11154961.4 filed 2/18/2011. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16,17, 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds with an O in the 5 membered ring to have some S1P5  activity, does not reasonably provide enablement for treatment of any disorder , nor for the compounds  wherein A is a morpholine.  The specification make  and use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  

1) The breadth of the claims: The instant claims encompass many compounds  which can treat any disease in which  any SIP receptor is involved. 
2) The nature of the invention: The invention is a chemical compound used as a pharmaceutical.

3) The state of the prior art: The state of the prior art  is that the  drugs and the enzymes react in a lock and key mechanism and the structure of the compound has to be specific. Even a difference of a methyl group verses a hydrogen changes the properties altogether. A good example is a theophylline verses caffeine. They differ by just a methyl group but one of them has a pharmaceutical use as a bronchodilator. There is no absolute predictability and no established correlation between the different substitutions on a core that they would all behave in the exact same way. The state of the prior art  is that it involves  screening  in vitro and invivo to determine which compounds  exhibit  the desired pharmacological activities. There is no  absolute predictability  and no established  correlation between  in vitro  activity and the treatment   of diseases as the in vitro data  is not a reliable  predictor  of success  even in view  of the  seemingly high level  of skill  in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art  would prevent  one of ordinary skill in the art  from accepting  any therapeutic regimen on its face.

Sara Grassi et al  Sphingosine !-Phosphate receptors and Metabolic Enzymes as Druggable Targets for Brain Diseases. 2019.
The reference teaches that as of 2019 also that overall  the family of S1P receptors thus appears worthy of continued study and may provide significant therapy. 
So it is still in the study phase and therefore the state of the art and a person of skill in the art cannot assume that it can treat any CNS disorder. 


4) The level of one of ordinary skill: The ordinary artisan is highly skilled.  

5) The level of predictability in the art: 
How to use:-  It is  noted that  the pharmaceutical art  is unpredictable , requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18(CCPA 1970) indicates that the more  unpredictable  an area is, the more specific  enablement  is necessary  in order to satisfy the statue. The  level of unpredictability is in the art   is very high. The compounds which differ by a methyl group  also show  different properties, for e.g.  theophylline  and caffeine. One of them is a bronchodilator and they differ only by a methyl group. See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ2d 1702 (Appellant's invention concerns pharmaceutical activity. Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).


6) The amount of direction provided by the inventor: The inventor provides very little direction in the instant specification.  There 1 compound # 333 made of the claimed compounds but there is no data to show that these compounds do have the claimed activity. All the compounds made and shown to have any activity are compounds wherein the 5 membered ring has an O and the ring A is a piperidine. (benzofuran- piperidine) and too a positive effect on age related cognitive decline. 

7) The existence of working examples: The instant specification does not have any working examples with respect to the compounds to treat any disorder or activity.

8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  In view of all the above factors that the state of the art as of 2019 was also still in the study phase according to Grassi et al, and as applicants have not shown any data , except made one compound #333, , one of skill in the art would have to  do an undue amount of experimentation to see if the compounds did treat the disorders claimed. 
Applicants have not made the compounds , let alone have shown that they do have the claimed activity of treat a laundry list of disorders such as any CNS disorder. 

Beside the claims also drawn to a mechanism and therefor there would further be an undue amount of burden to make , analyze the mechanism and then further use it to treat the variopus CNS disorders as claimed. 


	Taking the above eight factors into consideration, it is not seen where the instant specification enables the ordinary artisan to make and/or use the instantly claimed invention.  


Genetech Inc Vs Nova Nordisk  42 USPQ 2d 1001.
“A patent is not a   hunting license. It is not a reward for search but   compensation for its successful conclusion and patent protection is granted in return   for an enabling disclosure  of an invention , not for vague intimations of general ideas that may or may not be workable.”

MPEP 2164.01(a) states, "A conclusion of lack of enablement means that,
   based on the evidence regarding each of the above factors, the specification, at the
   time the application was flied, would not have taught one skilled in the art how to
   make and/or use the full scope  of  the  claimed  invention  without  undue
   experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed.
   Cir. 1993)."  That  conclusion  is  clearly  justified  here.  Thus,  undue
   experimentation will be required to practice Applicants' invention.


The parents are not ODP on the application as the compounds have a benzofuranpiperidine  core.
Conclusion
Claims 16,17, 21-31 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



May 13, 2021.